EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Houdek (Reg. No. 54,620) on 5/18/2022.

The application has been amended as follows: 
IN THE CLAIMS


Claim 1 (Amended) A vehicle system comprising:
	an engine; 
a transmission including a torque converter configured to receive torque from the engine and an electronically controllable clutch configured to selectably couple and decouple the torque converter and a gearset; 
a selective catalytic reduction (SCR) exhaust aftertreatment system configured to receive exhaust from the engine; and 
an electronic control system in operative communication with the engine, the electronically controllable clutch, and the SCR exhaust aftertreatment system, the electronic control system being configured to:
	evaluate whether an SCR catalyst temperature satisfies  by being one of greater than and greater than or equal to the at least one minimum temperature criterion,
in response to the SCR catalyst temperature satisfying the minimum temperature criterion, permit a neutral at stop operation wherein the electronically controllable clutch is controlled to selectably decouple the torque converter and the one or more gears at least in part in response to the vehicle system being in a stopped state, and
in response to the SCR catalyst temperature not satisfying the minimum temperature criterion, prevent the neutral at stop operation. 

Claim 9 (Amended)	A method of operating an electronic control system in operative communication with a vehicle system including an electronically controllable clutch configured to selectably couple and decouple a torque converter and a gearset, and a selective catalytic reduction (SCR) exhaust aftertreatment system configured to receive exhaust from an engine, the method comprising:
	
	evaluating 
in response to the SCR catalyst temperature satisfying the minimum temperature criterion, permitting  the controllable clutch is controlled to selectably decouple the  the 
in response to the SCR catalyst temperature not satisfying the minimum temperature criterion, preventing 

Claim 17 is now canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-16 and 18-27 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. Applicant’s arguments and interpretations present in pages 7-9 of the Applicant Arguments/Remarks (dated 4/29/22) were persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 18, 2022